                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

MICHAEL G. VOGT, Individually and )
On Behalf of All Others Similarly )
Situated,                         )
                                  )
             Plaintiff,           )
                                  ) Case No. 16-4170-CV-C-NKL
       v.                         )
                                             )
STATE FARM LIFE INSURANCE                    )
COMPANY,                                     )
                                             )
               Defendant.                    )


                        AMENDED JUDGMENT IN A CIVIL CASE
       __      Jury Verdict. This action came before the Court for a trial by jury.

        X      Decision by Court. This action came to trial or hearing before the Court.
               The issues have been determined and a decision has been made.


       IT IS ORDERED AND ADJUDGED that pursuant to the Order, Doc. 402, entered by the

Honorable Nanette K. Laughrey on October 11, 2018, State Farm’s motion to decertify the class,

Doc. 352, is denied. It is further

       ORDERED that pursuant to the Order, Doc. 403, entered by the Honorable Nanette K.

Laughrey on October 11, 2018, State Farm’s Rule 50 motions for judgment as a matter of law

and its Rule 59 motion for a new trial, Docs 347 and 373, are denied. It is further

       ORDERED that pursuant to the Order, Doc. 404, entered by the Honorable Nanette K.

Laughrey on October 11, 2018, Plaintiffs' motion to amend the judgment (Doc. 377) is granted in

part and denied in part. The class definition is amended to read as follows: "All persons who own

or owned a universal life insurance policy issued by State Farm on Form 94030 in the State of



         Case 2:16-cv-04170-NKL Document 460 Filed 01/25/21 Page 1 of 3
Missouri. The Class excludes: State Farm; any entity in which State Farm has a controlling

interest; any of the officers, directors, or employees of State Farm; the legal representatives,

heirs, successors, and assigns of State Farm; any State Farm independent contractor insurance

agents; anyone employed with Plaintiffs' counsel's firms; and any Judge to whom this case is

assigned and his or her immediate family. The Class also excludes the owners of 487 policies

that were not subject to overcharges alleged by Plaintiffs (identified in Exhibit A) and the 55

policy owners of 62 policies who timely requested exclusion from the class (identified in Exhibit

B)." The jury's award is reduced to $34,322,414.84. The judgment is amended to provide post-

judgment interest at the rate of 2.23%, compounded annually beginning June 6, 2018 until paid.

Plaintiff's proposed method of allocation and the proposal to appoint Angeion Group to oversee

the distribution of net funds to the class each are approved. Plaintiffs' request for additional

prejudgment interest is denied. It is further

       ORDERED that pursuant to the Order, Doc. 440, entered by the Honorable Nanette K.

Laughrey on November 17, 2020, Plaintiffs’ motion for prejudgment interest is granted.

Consistent with the Eighth Circuit’s rulings, the Court awards Plaintiffs prejudgment interest in

the amount of $4,521,674.38. It is further

       ORDERED that pursuant to the Order, Doc. 458, entered by the Honorable Nanette K.

Laughrey on January 25, 2021, the Court grants Class Counsel's motion for a fee award of one-

third of the Common Fund ($34,322,414.84, plus $4,521,674.38 in prejudgment interest, plus

post-judgment interest, which continues to accrue) and reimbursement of their expenses, which

total $245,658.05. The motion for a service award for Mr. Vogt is granted in part; Mr. Vogt is

awarded $15,000 from the Common Fund.




         Case 2:16-cv-04170-NKL Document 460 Filed 01/25/21 Page 2 of 3
Date: January 25, 2021              PAIGE WYMORE-WYNN
                                    Clerk of Court

                                    s/ RENEA MATTHES MITRA
                                    By: Renea Matthes Mitra, Courtroom Deputy




        Case 2:16-cv-04170-NKL Document 460 Filed 01/25/21 Page 3 of 3
